Exhibit 10.3

EXECUTION COPY

STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of May 12, 2014 (and
effective as set forth in Section 4.1 of this Agreement), is made and entered
into by and among THE HILLSHIRE BRANDS COMPANY, a Maryland corporation
(“Parent”), and the undersigned stockholders of PINNACLE FOODS INC., a Delaware
corporation (the “Company”). Parent and each of the undersigned stockholders
(and any other Person that becomes a party to this Agreement in accordance with
the terms hereof) are referred to individually as a “Party” and collectively as
the “Parties.”

W I T N E S S E T H

WHEREAS, concurrently with the execution of this Agreement, Parent, the Company,
Helix Merger Sub Corporation, a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), and Helix Merger Sub LLC, a Delaware
limited liability company and wholly owned subsidiary of Parent (“Merger LLC”),
are entering into an Agreement and Plan of Merger, dated May 12, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Merger
Agreement”), pursuant to which, subject to the terms and conditions thereof,
among other things, Merger Sub will merge with and into the Company (the
“Merger”), and each of the Company’s issued and outstanding shares of common
stock, par value $0.01 per share (“Company Common Stock”), other than shares of
Company Common Stock owned, directly or indirectly, by Parent, the Company,
Merger Sub or Merger LLC, will, subject to the terms of the Merger Agreement, be
converted into the right to receive the Merger Consideration (as defined in the
Merger Agreement);

WHEREAS, upon the consummation of the Merger, subject to the terms of the Merger
Agreement, the undersigned stockholders shall have the right to receive, in
respect of their shares of Company Common Stock, the Merger Consideration, which
includes shares of Parent common stock, par value $0.01 per share (“Parent
Common Stock”); and

WHEREAS, as a condition and inducement to Parent’s willingness to enter into the
Merger Agreement, the undersigned stockholders have agreed to enter into this
Agreement.

NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the Parties agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINED TERMS

Section 1.1 Defined Terms. The following terms, as used in this Agreement, shall
have the meanings specified in this Section 1.1. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the Merger
Agreement.

“Affiliate” means, with respect to any Person, an “affiliate” as defined in Rule
405 promulgated under the Securities Act and with respect to each Stockholder,
an “affiliate” of such Stockholder as defined in Rule 405 promulgated under the
Securities Act and any Investment Fund, vehicle or holding company of which such
Stockholder or an Affiliate of such Stockholder serves as the general partner,
managing member or discretionary manager or advisor; provided, however, that
notwithstanding the foregoing, an Affiliate of a Stockholder shall not include
any portfolio company or other investment of any such Person or of such
Stockholder or any Investment Fund, vehicle or holding company, or any limited
partners of such Stockholder, in each case, to the extent such Person has
neither received Confidential Information nor is acting on behalf of or at the
direction of any Stockholder or any Affiliate or Representative of such
Stockholder or Affiliate that has received Confidential Information.

“Beneficial Owner” means, with respect to a Security, any Person who, directly
or indirectly, through any Contract, arrangement, understanding, relationship or
otherwise, has or shares (i) the power to vote, or to direct the voting of, such
Security, and/or (ii) investment power which includes the power to dispose of,
or to direct the disposition of, such Security, and shall otherwise be
interpreted in accordance with the term “beneficial ownership” as defined in
Rule 13d-3 under the Exchange Act; provided, that, for purposes of determining
whether a Person is a Beneficial Owner of such Security, a Person shall be
deemed to be the Beneficial Owner of any Securities which may be acquired by
such Person pursuant to any Contract, arrangement or understanding or upon the
exercise of conversion rights, exchange rights, warrants or options, or
otherwise (irrespective of whether the right to acquire such Securities is
exercisable immediately or only after the passage of time, including the passage
of time in excess of 60 days, the satisfaction of any conditions, the occurrence
of any event or any combination of the foregoing). The terms “Beneficially Own,”
“Beneficially Owned” and “Beneficial Ownership” shall have a correlative
meaning. For the avoidance of doubt, Parent shall not be deemed to be the
Beneficial Owner of any Covered Parent Shares by virtue of this Agreement.

“Confidential Information” means all information (irrespective of the form of
communication, and irrespective of whether obtained prior to or after the date
hereof) obtained by or on behalf of a Stockholder or its Representatives (as
defined below) from Parent or its Representatives, in connection with the
Beneficial Ownership of Covered Parent Shares or through its rights granted
pursuant to this Agreement (including through its membership on the Parent
Board), other than information which (a) was or becomes generally available to
the public other than as a result of a breach of this Agreement by such
Stockholder or its Representatives, (b) was or becomes available to such
Stockholder or its Representatives on a non-confidential basis from a source
other than Parent, its Subsidiaries or their respective Representatives, or any
other Stockholder or its Representatives, as the case may be; provided, that the
source thereof is not known by such Stockholder or its Representatives to be
bound by an obligation of confidentiality, or (c) is independently developed by
such Stockholder or its Representatives

 

2



--------------------------------------------------------------------------------

without the use of or reference to any such information that would otherwise be
Confidential Information hereunder. Subject to clauses (a) through (c) above,
Confidential Information also includes all non-public information previously
provided by the Company, Parent or its Representatives under the provisions of
any confidentiality agreement (including the Confidentiality Agreement) between
or on behalf of Parent, the Company, the Stockholder or their respective
Affiliates or its or their respective Representatives including all information,
documents and reports referred to thereunder.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Covered Parent Shares” means, with respect to each Stockholder, (1) any shares
of Parent Common Stock acquired by such Stockholder as Merger Consideration, and
(2) any shares of Parent Common Stock or other voting capital stock of Parent
and any Securities convertible into or exercisable or exchangeable for shares of
Parent Common Stock or other voting capital stock of Parent, in each case that
such Stockholder has Beneficial Ownership of on or after the date hereof.

“Investment Fund” means any investment fund, investment vehicle or other account
that is, directly or indirectly, managed or advised by any Stockholder or any of
their respective Affiliates.

“Non-Private Equity Business” means any business or investment of a Stockholder
and its Affiliates distinct from the private equity business of such Stockholder
and its Affiliates; provided, that such business or investment shall not be
deemed to be distinct from such private equity business (and shall be deemed to
be a Restricted Affiliate hereunder) if and at such time that (a) any
Confidential Information with respect to Parent or its Subsidiaries is made
available to investment professionals of such Stockholder and its Affiliates who
are not involved in the private equity business and who are involved in such
other business or investment or (b) such Stockholder or any of its Affiliates
instructs any such business or investment to take any action, to the extent that
such action would violate any provision of this Agreement that would be
applicable to such business or investment were it to be deemed to be a
Stockholder hereunder.

“Permitted Transferee” means, with respect to a Stockholder, any Affiliate of
such Stockholder that is an Investment Fund.

“Pinnacle Designee” means the individual designated by the Stockholders to serve
as a member of the Parent Board in accordance with and subject to Article II of
this Agreement.

“Restricted Affiliate” means, with respect to any Stockholder, any “affiliate”
of such Stockholder as defined in Rule 405 promulgated under the Securities Act
and any investment fund, vehicle or holding company of which such Stockholder or
an Affiliate of such Stockholder serves as the general partner, managing member
or discretionary manager or advisor affiliate, in each case, to the extent such
Person has received Confidential Information or is acting on behalf of or at the
direction of any Stockholder or any Affiliate or Representative of such
Stockholder or Affiliate that has received Confidential Information; provided,
however, Restrictive Affiliate shall not include any Non-Private Equity
Business.

 

3



--------------------------------------------------------------------------------

“Standstill Period” means, with respect to each of the Stockholders, from the
Effective Time until the date that is the later of (x) the date on which the
Covered Parent Shares Beneficially Owned by the Stockholders, in the aggregate,
represents less than five percent (5%) of the of the Total Voting Power or the
Total Economic Interest and (y) one (1) year after the date on which there is no
Stockholders Director serving as a director on the Parent Board (as defined
below) (and the Stockholders either no longer have any rights under Article II
to designate a Pinnacle Designee to serve on the Parent Board or have
irrevocably waived any such rights).

“Stockholder” means each Person (other than Parent) whose name appears on the
signature pages hereto and any Permitted Transferee of such Person who becomes a
party to this Agreement pursuant to Section 3.1(b)(i) hereof (each Stockholder,
collectively, the “Stockholders”).

“Stockholders Director” means a Pinnacle Designee who has been elected or
appointed to the Parent Board.

“Stockholder Ownership Limit” means a percentage equal to the percentage of the
outstanding shares of Parent Common Stock Beneficially Owned by the Stockholder
as of immediately following the Merger; provided, that, in either case, the
effect of any share repurchases by Parent shall not be counted for purposes of
any measurement of the Stockholder Ownership Limit (and, for the avoidance of
doubt, none of the Stockholders shall be required to sell or otherwise dispose
of any shares of Parent Common Stock as a consequence of any such repurchase or
any other similar action undertaken by Parent) unless and until any Stockholder
has acquired Beneficial Ownership of additional shares of Parent Common Stock
following such repurchase.

“Termination Date” means the end of any Business Day following the Effective
Time at which the number of Covered Parent Shares represents less than five
percent (5%) of the Total Voting Power or the Total Economic Interest.

“Total Economic Interest” means, as of any date of determination, the total
economic interests of all Parent Common Stock then outstanding. The percentage
of the Total Economic Interest Beneficially Owned by any Person as of any date
of determination is the percentage of the Total Economic Interest then
Beneficially Owned by such Person, including pursuant to any swaps or any other
agreements, transactions or series of transactions, whether any such swap,
agreement, transaction or series of transaction is to be settled by delivery of
securities, in cash or otherwise.

“Total Voting Power” means, as of any date of determination, the total number of
votes that may be cast in the election of directors of Parent if all Parent
Common Stock (and any other Parent Securities entitled to vote generally in the
election of directors of Parent) then outstanding were present and voted at a
meeting held for such purpose. The percentage of the Total Voting Power
Beneficially Owned by any Person as of any date of determination is the
percentage of the

 

4



--------------------------------------------------------------------------------

Total Voting Power of Parent that is represented by the total number of votes
that may be cast in the election of directors of Parent by Parent Common Stock
(and any other Parent Securities entitled to vote generally in the election of
directors of Parent) then Beneficially Owned by such Person.

“Transfer” means any direct or indirect offer, sale, lease, assignment,
encumbrance, pledge, hypothecation, disposition or other transfer (by operation
of law or otherwise) or entry into any Contract, option or other arrangement or
understanding with respect to any offer, sale, lease, assignment, encumbrance,
pledge, hypothecation, disposition or other transfer (by operation of law or
otherwise), of any capital stock or interest (including voting interest) in any
capital stock (it being understood that no Transfer shall be deemed to be made
by Stockholder solely as a result of transfers of limited partnership interests
in such Stockholder).

ARTICLE II

PARENT BOARD COMPOSITION

Section 2.1 Composition of Parent Board at the Effective Time. Parent shall take
all actions necessary so that as of the day on which the Effective Time occurs,
(i) the size of the Board of Directors of Parent (the “Parent Board”) shall be
increased by one and (ii) the Parent Board shall be comprised of (A) the
directors of the Parent Board as of immediately prior to the Effective Time and
(B) subject to Section 2.2(e) below, Prakash Melwani or such other individual as
the Stockholders may request prior to the Effective Time that (x) is reasonably
acceptable to Parent and (y) otherwise meets the requirements of a Stockholder
Designee as set forth in Section 2.2(e) hereof (the “Initial Designee”).
Notwithstanding the foregoing, to the extent any vacancy exists on the Parent
Board immediately prior to the Effective Time, Parent may elect to fill the
vacancy through the appointment of the Initial Designee in lieu of increasing
the size of the Parent Board.

Section 2.2 Composition of Parent Board following the Effective Time.

(a) Following the Effective Time, subject to the other provisions of this
Section 2.2 (including Section 2.2(e)), at each annual or special meeting of the
stockholders of Parent at which directors are to be elected to the Parent Board,
Parent will nominate and use its reasonable best efforts (which shall, subject
to applicable Laws, include the inclusion in any proxy statement prepared, used,
delivered or publicly filed by Parent to solicit the vote of its stockholders in
connection with any such meeting the recommendation of the Parent Board that
stockholders of Parent vote in favor of the slate of directors, including the
Pinnacle Designee) to cause the stockholders of Parent to elect to the Parent
Board a slate of directors which includes, prior to the Termination Date, the
Pinnacle Designee.

(b) From the Effective Time until the Termination Date, the Stockholders shall
provide Parent with its designee for the Pinnacle Designee, together with all
information about the proposed Pinnacle Designee as shall be reasonably
requested by Parent Board or any nominating committee thereof (“Information”),
within 30 days of receipt of a written request from Parent for such Information,
but in any event prior to Parent’s deadline for inclusion of such Information in
a proxy statement for a meeting of stockholders. If the Stockholders fail to
designate the Pinnacle Designee to stand for election as a member of the Parent
Board at such

 

5



--------------------------------------------------------------------------------

meeting prior to such time, then Parent shall have the right, in lieu of the
Stockholders, to nominate to stand for election as a member of the Parent Board,
in accordance with the Constituent Documents of Parent, such individual that the
Stockholders so failed to designate.

(c) Subject to Section 2.2(b) and Section 2.2(e), from the Effective Time until
the Termination Date, in the event of the death, disability, removal or
resignation of the Stockholders Director, the Parent Board will promptly appoint
as a replacement Stockholders Director, the Pinnacle Designee designated by the
Stockholders to fill the resulting vacancy, and such individual shall then be
deemed the Stockholders Director for all purposes hereunder; provided, that,
notwithstanding anything to the contrary contained herein (but subject to, and
without limitation of, the immediately following proviso), without limiting the
rights of the Stockholders under this Section 2.2 with respect to subsequent
annual or special meetings of the stockholders of Parent at which directors are
to be elected to the Parent Board, neither Parent nor the Parent Board shall be
under any obligation to appoint the Stockholders Director to the Parent Board in
the event of the failure of the Pinnacle Designee to be elected to the Parent
Board at any annual or special meeting of the stockholders of Parent at which
the Pinnacle Designee stood for election but was nevertheless not elected;
provided, that in the event the Pinnacle Designee is not elected to the Parent
Board then, subject to Section 2.2(e), Parent shall appoint a replacement
Pinnacle Designee to the Parent Board.

(d) On the Termination Date, or as promptly thereafter as reasonably
practicable, the Stockholders shall cause the Stockholders Director to resign
and shall have no further rights to appoint a Pinnacle Designee. Prior to
appointment or election to the Parent Board, the Pinnacle Designee shall execute
an agreement providing for such designee’s resignation from the Parent Board in
the event the Stockholders no longer have a right to designate a Pinnacle
Designee.

(e) Notwithstanding the provisions of this Article II, the Stockholders will not
be entitled to designate a Pinnacle Designee to the Parent Board pursuant to
this Article II, and the Parent Board shall not be required to take any actions
with respect to the Pinnacle Designee, in the event the Parent Board reasonably
determines that (a) the election of such Pinnacle Designee to the Parent Board
would cause Parent to not be in compliance with applicable Laws, (b) such
Pinnacle Designee has been involved in any of the events enumerated in Item 2(d)
or (e) of Schedule 13D under the Exchange Act or Item 401(f) of Regulation S-K
under the Securities Act or is subject to any order, decree or judgment of any
Governmental Entity prohibiting service as a director of any public company or
(c) such Pinnacle Designee is not reasonably acceptable to the Parent Board or
any nominating committee thereof, including because such Pinnacle Designee
serves as an officer or director of any Person directly competing with the
business of Parent or any of its Subsidiaries. In any such case described in
clauses (a), (b) or (c) of the immediately preceding sentence, the Stockholders
will withdraw the designation of such proposed Pinnacle Designee and, so long as
no Termination Date has occurred, be permitted to designate a replacement
therefor (which replacement Pinnacle Designee will also be subject to the
requirements of this Section 2.2(e)).

 

6



--------------------------------------------------------------------------------

ARTICLE III

COVENANTS

Section 3.1 Restrictions on Transfers.

(a) Requirements for any Transfer. Notwithstanding anything to the contrary
contained in this Agreement, a Stockholder shall not Transfer any Covered Parent
Shares (i) unless such Transfer is in accordance with all applicable Laws and
the other terms and conditions of this Agreement, and (ii) in one or more
transactions in which, to such Stockholder’s knowledge, any Person or Group (as
defined in Section 13d-3 of the Exchange Act), after giving effect to such
Transfer, would Beneficially Own five percent (5%) or more of the Total Voting
Power or the Total Economic Interest; provided, that the restriction in this
clause (ii) shall not apply to Transfers (x) effected solely through a bona fide
underwritten and widely-distributed public offering pursuant to an exercise of
the registration rights provided in the Registration Rights Agreement or
(y) permitted under Section 3.1(b).

(b) Permitted Transfers. A Stockholder shall be entitled to Transfer any Covered
Parent Shares at any time (i) to a Permitted Transferee of the transferring
Stockholder, so long as such transferee, in connection with such Transfer,
evidences in writing reasonably satisfactory to Parent such transferee’s
agreement to be bound by and subject to the terms and provisions hereof to the
same effect as such transferring Stockholder, and upon such transfer to be
deemed a Stockholder hereunder, or (ii) if such Transfer is solely to tender
into a tender or exchange offer commenced by a third party (for the avoidance of
doubt, not in violation of this Agreement) or by Parent; provided, that with
respect to an unsolicited tender or exchange offer commenced by a third party,
such Transfer shall be permitted only if the Parent Board has affirmatively
publicly recommended to Parent’s stockholders that such stockholders tender into
such offer and has not publicly withdrawn or changed such recommendation.

(c) Lock-Up.

(i) No Stockholder shall Transfer any Covered Parent Shares during the period
from the Effective Time to the date that is 90 days after the Effective Time,
unless such Transfer is made in accordance with Sections 3.1(a) and 3.1(b).

(ii) From and after the date that is 90 days following the Effective Time,
subject to compliance with Section 3.1(a), as applicable, a Stockholder shall be
entitled to Transfer any Covered Parent Shares (w) in accordance with
Section 3.1(b), (y) pursuant to the Registration Rights Agreement or (z) or to
any other Person.

(d) Any Transfer or attempted Transfer of Covered Parent Shares in violation of
this Section 3.1 shall, to the fullest extent permitted by applicable Law, be
null and void ab initio, and Parent shall not, and shall instruct its transfer
agent and other third parties not to, record or recognize any such purported
transaction on the share register of Parent.

 

7



--------------------------------------------------------------------------------

(e) With respect to any Stockholder, any certificates for Covered Parent Shares
shall bear a legend or legends (and appropriate comparable notations or other
arrangements will be made with respect to any uncertificated shares) referencing
restrictions on Transfer, which legend shall state in substance:

“The securities evidenced by this certificate may not be offered or sold,
transferred, pledged, hypothecated or otherwise disposed of except (i) pursuant
to an effective registration statement under the Securities Act of 1933, as
amended (the “Securities Act”), (ii) to the extent applicable, pursuant to Rule
144 under the Securities Act (or any similar rule under the Securities Act
relating to the disposition of securities), or (iii) pursuant to an available
exemption from registration under the Securities Act. The securities evidenced
by this certificate are subject to restrictions on transfer set forth in the
Stockholders Agreement, dated as of May 12, 2014, by and among Parent and
certain other parties thereto (a copy of which is on file with the Secretary of
Parent).”

(f) Notwithstanding Section 3.1(e), the holder of any certificate(s) for Covered
Parent Shares shall be entitled to receive from Parent new certificates for a
like number of shares of Parent Common Stock not bearing such legend (or the
elimination or termination of such notations or arrangements) upon the request
of such holder (i) at such time as such restrictions are no longer applicable
and (ii) with respect to the restriction on Transfer of such shares of Parent
Common Stock under the Securities Act or any other foreign or state securities
Laws, unless such shares of Parent Common Stock are sold pursuant to an
effective registration statement, subject to delivery of an opinion of counsel
to such holder, which opinion is reasonably satisfactory in form and substance
to Parent and its counsel, that the restriction referenced in such legend (or
such notations or arrangements) is no longer required in order to ensure
compliance with the Securities Act or any such other applicable foreign or state
securities Laws.

(g) Without limiting any other provision of this Article III, prior to any
Transfer of Covered Parent Shares pursuant to Section 3.1(c)(ii)(z), the
Stockholder will discuss with Parent their contemplated plans for the orderly
disposition of Covered Parent Shares by such Stockholder; provided, that the
foregoing shall not affect any Stockholder’s ability to Transfer any Covered
Parent Shares, which shall be in such Stockholder’s sole and absolute discretion
so long as in compliance with this Agreement.

Section 3.2 Standstill. During the Standstill Period, each Stockholder agrees
that such Stockholder shall not, and shall cause its Restricted Affiliates and
its and their Representatives acting at its or their direction or on its or
their behalf (such Stockholders, Restricted Affiliates and Representatives
acting in such manner, being the “Restricted Persons”) not to, in each case,
whether directly or indirectly, (i) acquire, agree to acquire, propose or offer
to acquire, or facilitate the acquisition or ownership of, shares of Parent
Common Stock, or Securities of Parent that are convertible, exchangeable or
exercisable into shares of Parent Common Stock, other than as a result of any
stock split, stock dividend or subdivision of shares of Parent Common Stock,
(ii) deposit any Covered Parent Shares into a voting trust or similar Contract
or subject any Covered Parent Shares to any voting agreement, pooling
arrangement or similar arrangement or other Contract (other than solely between
or among the Stockholders), or grant any proxy with respect to any Covered
Parent Shares (other than (A) pursuant to Section 3.4 or (B) otherwise to Parent
or a Person specified by Parent in a proxy card provided to stockholders of
Parent by or on behalf of Parent), (iii) enter into, or agree, propose or offer
to enter into, or facilitate any merger, business combination, recapitalization,
restructuring, change in control transaction or other similar extraordinary
transaction involving Parent or any of its Subsidiaries, (iv) make, or in any
way participate or engage in, any “solicitation” of “proxies” (as such terms are
used in the

 

8



--------------------------------------------------------------------------------

proxy rules of the SEC) to vote, or advise or knowingly influence any Person
with respect to the voting of, any Securities of Parent (other than to vote as
recommended by the Parent Board), (v) call, or seek to call, a meeting of the
stockholders of Parent or initiate any stockholder proposal for action by
stockholders of Parent, (vi) form, join or in any way participate in a Group (as
defined in Section 13d-3 of the Exchange Act) with respect to any Securities of
Parent, (vii) otherwise act, alone or in concert with others, to seek to control
or influence the management or the policies of Parent (provided, that this
clause (vii) shall in no way limit the activities of the Stockholders Director
taken in good faith solely at meetings of the Parent Board or any committee
thereof), (viii) publicly disclose any intention, plan, arrangement or other
Contract prohibited by, or inconsistent with, the foregoing or (ix) advise or
knowingly assist or encourage or enter into any discussions, negotiations,
agreements, or arrangements or other Contracts with any other Persons in
connection with the foregoing. The Stockholders further agree that, during the
Standstill Period, the Stockholders shall not, directly or indirectly, and shall
cause their respective Restricted Persons not to, directly or indirectly
(a) request to Parent to amend or waive any provision of this Section 3.2
(including this sentence) or (b) take any action that would reasonably be
expected to require Parent to make a public announcement regarding the
possibility of a business combination, merger or other type of transaction or
matter described in this Section 3.2. For the avoidance of doubt,
notwithstanding anything to the contrary contained herein, at all times during
the Standstill Period, the Stockholders agree that their aggregate Beneficial
Ownership, on a fully diluted basis, of Parent Common Stock or securities of
Parent that are convertible, exchangeable or exercisable into Parent Common
Stock, shall not exceed the Stockholder Ownership Limit.

Section 3.3 Stock Dividends, Distributions, Etc. In the event of a stock split,
reverse stock split, stock dividend or distribution, or any change in the Parent
Common Stock or other Securities of Parent by reason of any recapitalization,
combination, reclassification, exchange of shares or similar transaction, the
term “Covered Parent Shares” shall be deemed to refer to and include all such
stock dividends and distributions and any Securities into which or for which any
or all of such shares may be changed or exchanged or which are received in such
transaction.

Section 3.4 Voting of Covered Parent Shares. During the Standstill Period, each
Stockholder agrees to cause all of its Covered Parent Shares to be voted by
proxy (returned sufficiently in advance of the deadline for proxy voting for
Parent to have the reasonable opportunity to verify receipt) mailed to the
stockholders of Parent in connection with the solicitation of any proxy: (x) in
favor of all those persons nominated to serve as directors of Parent by the
Parent Board or any nominating committee thereof, (y) in favor of the removal of
the Stockholders Director as and when contemplated by Section 2.2(d) and
(z) with respect to any other action, proposal or other matter to be voted upon
by the stockholders of Parent, in accordance with the recommendation of the
Parent Board (but only so long as such recommendation is not inconsistent with
the rights of the Stockholders under this Agreement).

ARTICLE IV

TERM

Section 4.1 Term. This Agreement shall become effective only upon the Effective
Time, and if the Merger Agreement is terminated in accordance with its terms,
then this

 

9



--------------------------------------------------------------------------------

Agreement shall terminate and be null and void ab initio. Article II of this
Agreement shall continue in effect until the Termination Date, at which time
Article II shall terminate and be of no further force or effect. Upon the
termination of the Standstill Period, this entire Agreement shall be deemed
terminated and shall have no further force and effect; except that Article VII
(other than Sections 7.3 and 7.4) and the confidentiality obligations in Article
VI shall survive such termination and no such termination shall relieve any
Party for breach of this Agreement prior to such termination.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of the Stockholders. Each Stockholder
hereby represents and warrants, jointly and severally, to Parent as follows:

(a) Organization. Such Stockholder is duly incorporated or formed, validly
existing and in good standing under the Laws of its jurisdiction of
incorporation or formation.

(b) Authority; Execution and Delivery; Enforceability. Such Stockholder has full
corporate or other entity power and authority and authority to execute and
deliver this Agreement, to perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery by
such Stockholder of this Agreement, the performance and compliance by such
Stockholder with each of its obligations herein and the consummation by such
Stockholder of the transactions contemplated hereby have been duly authorized by
all necessary corporate or other entity action on the part of such Stockholder.
Such Stockholder has duly executed and delivered this Agreement and, assuming
the due authorization, execution and delivery by Parent of this Agreement, this
Agreement constitutes such Stockholder’s legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as limited by Laws
affecting the enforcement of creditors’ rights generally or by general equitable
principles. Neither such Stockholder nor any of its “affiliates” (as defined in
Section 3-601 of the MGCL) is, or at any time during the last five (5) years has
been, an “interested stockholder” of Parent as defined in the Subtitle 6 of
Title 3 of the MGCL.

(c) Ownership of Shares. As of the date hereof, such Stockholder is neither the
Beneficial Owner nor the owner of record of any shares of Parent Common Stock.

(d) No Conflicts. Neither the execution and delivery of this Agreement by such
Stockholder nor the consummation by such Stockholder of the transactions
contemplated hereby, nor compliance by such Stockholder with any of the terms or
provisions hereof, will (i) conflict with or violate any provision of the
Constituent Documents of such Stockholder, (ii) violate any (A) Law or
(B) Order, in either case, applicable to such Stockholder or any of their
respective properties or assets, (iii) violate, conflict with, result in the
loss of any material benefit under, constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, result
in the termination of or a right of termination or cancellation under,
accelerate the performance required by, or result in the creation of any Lien
upon any of the respective properties or assets of such Stockholder under, any
of the terms, conditions or provisions of any Contract to which such Stockholder
is a party, or by which they or any of their respective properties or assets may
be bound or affected.

 

10



--------------------------------------------------------------------------------

(e) Consents and Approvals. The execution, delivery and performance by such
Stockholder of this Agreement and the consummation by such Stockholder of the
transactions contemplated hereby do not and will not require any Consent of, or
Filing with, any Governmental Entity (excluding filings with the SEC under
applicable securities Laws).

(f) Legal Proceedings. There are no Proceedings pending, or to the knowledge of
such Stockholder, threatened against such Stockholder or any of their respective
assets, rights or properties or any of the officers or directors of such
Stockholder, except, in each case, for those that, individually or in the
aggregate, would not reasonably be expected to impair such Stockholder’s ability
to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby on a timely basis. Neither such Stockholder nor
any of its properties, rights or assets is or are subject to any Order, except
for those that, individually or in the aggregate, would not reasonably be
expected to impair such Stockholder’s ability to perform its obligations under
this Agreement or to consummate the transactions contemplated hereby on a timely
basis.

(g) Finder’s Fees. No investment banker, broker, finder or other intermediary is
entitled to a fee or commission from Parent, Merger Sub or the Company (or any
of their Subsidiaries) in respect of this Agreement or the Merger Agreement
based upon any arrangement or agreement made by or on behalf of such
Stockholder.

Section 5.2 Representations and Warranties of Parent. Parent hereby represents
and warrants to the Stockholders as follows:

(a) Organization. Parent is duly incorporated, validly existing and in good
standing under the Laws of the State of Maryland.

(b) Authority; Execution and Delivery; Enforceability. Parent has full corporate
power and authority and authority to execute and deliver this Agreement, to
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery by Parent of this Agreement and
the performance and compliance by Parent with each of its obligations herein
have been duly authorized by all necessary corporate action on the part of
Parent. Parent has duly executed and delivered this Agreement and, assuming the
due authorization, execution and delivery by each Stockholder of this Agreement,
this Agreement constitutes Parent’s legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as limited by Laws
affecting the enforcement of creditors’ rights generally or by general equitable
principles.

Section 5.3 No Conflicts. Neither the execution and delivery of this Agreement
by Parent nor compliance by Parent with any of the terms or provisions hereof
will (i) conflict with or violate any provision of the Constituent Documents of
Parent, (ii) violate any (A) Law or (B) Order, in either case, applicable to
Parent or its properties or assets, (iii) violate, conflict with, result in the
loss of any material benefit under, constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, result
in the termination of or a right of termination or cancellation under,
accelerate the performance required by, or result in the creation of any Lien
upon any of the respective properties or assets of Parent under, any of the
terms, conditions or provisions of any Contract to which Parent is a party, or
by which its or its

 

11



--------------------------------------------------------------------------------

properties or assets may be bound or affected, except, in the case of the
foregoing clauses (ii)(A) or (iii), for such violations as, individually or in
the aggregate, would not reasonably be expected to impair Parent’s ability to
perform its obligations under this Agreement.

ARTICLE VI

CONFIDENTIALITY

Section 6.1 Confidentiality.

(a) In furtherance of and not in limitation of any other similar agreement such
party or its respective executive officers and directors (or persons serving
similar functions), members, agents, employees, partners, attorneys,
accountants, consultants, bankers and financial advisors (“Representatives”) may
have with Parent or its Subsidiaries or other Persons, each of the Stockholders
hereby agrees that all Confidential Information with respect to Parent and its
Subsidiaries and its and their respective businesses, finances and operations
shall be kept confidential by such Stockholder and its Representatives, shall
not be disclosed by any such Person in any manner whatsoever, except as
permitted by this Section 6.1(a) and shall not be used for any purpose other
than as expressly permitted by this Agreement. Any Confidential Information may
be disclosed:

(i) by a Stockholder to its Representatives, in each case, solely if and to the
extent any such Representative needs to be provided such Confidential
Information to assist such Stockholder in evaluating or reviewing its investment
in Parent, including in connection with the disposition thereof, and each such
Representative shall be deemed to be bound by the provisions of this
Section 6.1(a) and such Stockholder shall be responsible for any breach of this
Section 6.1(a) by any such Representative;

(ii) by a Stockholder or any of its Representatives to the extent Parent
consents in writing;

(iii) by a Stockholder or any of its Representatives to a potential transferee
(so long as such Transfer is permitted hereunder); provided, that such
transferee agrees to be bound by the provisions of this Section 6.1 (or a
confidentiality agreement with Parent which has restrictions substantially
similar to this Section 6.1) and such Stockholder shall be responsible for any
breach of this Section 6.1 (or such confidentiality agreement) by any such
transferee and, in any case, such Stockholder shall remain liable for any breach
of any such provisions by such transferee; or

(iv) by a Stockholder or Representatives to the extent that such Stockholder or
Representative has received advice from its counsel (including in-house counsel)
that it is legally compelled to do so or is required to do so to comply with
applicable Law or legal process or any request by or from Governmental Entity;
provided, that, prior to making such disclosure, such Person uses reasonable
best efforts to preserve the confidentiality of the Confidential Information to
the extent permitted by applicable Law, including, to the extent reasonably
practicable and permitted by applicable Law, (A) consulting with Parent
regarding such disclosure and (B) if reasonably requested by Parent, assisting
Parent in seeking a protective order to limit the

 

12



--------------------------------------------------------------------------------

scope of or prevent the requested disclosure; provided, further, that such
Stockholder or Representative uses reasonable best efforts to disclose only that
portion of the Confidential Information as is requested by the applicable
Governmental Entity or as is, based on the advice of its counsel (including
in-house counsel), legally required or compelled.

(b) Each Stockholder agrees that, without limiting the Stockholders Director’s
fiduciary duties under applicable Law but subject to Section 6.1(a) above and
Section 7.17, each of the parties hereto hereby consents to the Stockholders
Director sharing any information such Stockholders Director (in his or her
capacity as such) receives from Parent with the respective Representatives of
any Stockholder, in each case, who shall be deemed to be bound by the provisions
of this Section 6.1 and Section 3.2 as a Restricted Person thereunder (and the
relevant Stockholder shall also remain responsible for any breach of such
provisions by any such Stockholder’s Representatives), for the internal use by
the Stockholders of any such information, subject, however, to (x) the
Stockholder, any Investment Fund of a Stockholder or any of their respective
Affiliates maintaining adequate procedures to prevent such information from
being used in connection with the purchase or sale of securities of Parent in
violation of applicable Law or this Agreement and (y) compliance by the
Stockholder and, to the extent Confidential Information is furnished thereto,
any of its Investment Funds or any of their respective Affiliates with the
confidentiality provisions set forth in this Section 6.1 and the restrictions
set forth in Section 3.2. Each Stockholder hereby covenants and agrees that it
will establish and maintain adequate procedures to prevent Confidential
Information with respect to Parent, its Subsidiaries and its and their
businesses, finances and operations from being disclosed in violation of this
Agreement.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Stockholder Actions. Any determination, consent or approval of, or
notice or request delivered by, or any other action of, any Stockholder shall be
made by, and shall be valid and binding upon, all Stockholders, if made by
Stockholders Beneficially Owning a majority of the Total Voting Power Owned by
all Stockholders.

Section 7.2 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Covered Parent Shares. All rights, ownership
and economic benefits of and relating to the Covered Parent Shares shall remain
vested in and belong to the Stockholders, and Parent shall have no authority to
direct the Stockholders in the voting or disposition of any of the Covered
Parent Shares, except as otherwise provided herein.

Section 7.3 No Inconsistent Agreements. Each Stockholder, jointly and severally,
represents, covenants and agrees that, except for this Agreement, no Stockholder
(a) has entered into, or shall enter into at any time while this Agreement
remains in effect, any voting agreement, voting trust or similar arrangement
with respect to any Covered Parent Shares, (b) has granted, or shall grant at
any time while this Agreement remains in effect, a proxy (except in accordance
with the terms hereof pursuant to Article II and Article III), consent or power
of attorney with respect to any Covered Parent Shares or (c) has taken, or shall
take at any time

 

13



--------------------------------------------------------------------------------

while this Agreement remains in effect, any action that would make any
representation or warranty of any Stockholder contained herein untrue or
incorrect or have the effect of preventing or disabling the Stockholder from
performing any of its obligations under this Agreement.

Section 7.4 Further Assurances. Each of the Parties agrees that it shall use
reasonable best efforts to take, or cause to be taken, all actions necessary,
proper or advisable to give effect to the obligations of the Parties hereunder,
including by executing and delivering such additional documents as may be
reasonably necessary or desirable to effectuate this Agreement.

Section 7.5 Joint and Several Liability. The Stockholders hereby agree that all
representations, warranties, covenants, agreements, liability and obligations
under this Agreement are joint and several to the Stockholders, and each
Stockholder will be liable to the fullest extent provided for in this Agreement
for any breach, default, liability or other obligation of each of the other
Stockholders.

Section 7.6 Amendment and Modification; Waiver. This Agreement may not be
amended, modified or supplemented, except by an instrument in writing signed on
behalf of each of the Parties hereto. Any agreement on the part of a Party to
any waiver of any obligation of the other Parties shall be valid only if set
forth in an instrument in writing signed on behalf of such waiving Party. The
failure of any Party to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights, nor shall any single or
partial exercise by any Party of any of its rights under this Agreement preclude
any other or further exercise of such rights or any other rights under this
Agreement.

Section 7.7 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, by facsimile (which
is confirmed) or sent by an overnight courier service, such as Federal Express,
to the Parties at the following addresses (or at such other address for a Party
as shall be specified by like notice):

 

  (a) if to Parent, to:

 

     The Hillshire Brands Company

     400 South Jefferson Street

     Chicago, Illinois 60607

     Attention:         General Counsel

     Telephone No.: 312-614-7962

     Facsimile No.: 312-614-7533

 

     with a copy to:

 

     Skadden, Arps, Slate, Meagher & Flom LLP

     155 North Wacker Drive

     Chicago, Illinois 60606

     Attention:         Rodd M. Schreiber, Esq.

     Telephone No.: (312) 407-0700

     Facsimile No.: (312) 407-0411

 

     and

 

14



--------------------------------------------------------------------------------

     Skadden, Arps, Slate, Meagher & Flom LLP

     4 Times Square

     New York, New York 10036

     Attention:        Michael A. Civale, Esq.

     Telephone No.: (212) 735-3000

     Facsimile No.: (212) 735-2000

 

  (b) if to any Stockholder, to:

 

     c/o The Blackstone Group L.P.

     345 Park Avenue

     New York, New York 10154

     Attention:        Daniel Lee

     Telephone No.: (212) 583-5000

     Facsimile No.: (212) 583-5749

 

     with a copy to:

 

     Simpson Thacher & Bartlett LLP

     1999 Avenue of the Stars, Fl 29

     Los Angeles, CA 90067

     Attention:        Daniel Clivner, Esq.

     Telephone No.: (310) 407-7555

     Facsimile No.: (310) 407-7502

Section 7.8 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the Parties and delivered to the other Parties (including by facsimile or via
portable document format (.pdf)), it being understood that all Parties need not
sign the same counterpart.

Section 7.9 Entire Agreement; Third Party Beneficiaries. This Agreement
(including the Schedules hereto and, to the extent referred to in this
Agreement, the Merger Agreement, together with the several agreements and other
documents and instruments referred to herein or therein or annexed hereto or
thereto) (a) constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter hereof and thereof and (b) is not intended to
confer any rights, benefits, remedies, obligations or liabilities upon any
Person other than the Parties hereto and their respective successors and
assigns.

Section 7.10 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated, so long as the economic and legal substance of the transactions
contemplated hereby, taken as a whole, are not affected in a manner materially
adverse to any Party hereto. Upon any such determination, the Parties shall
negotiate in good faith in an effort

 

15



--------------------------------------------------------------------------------

to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties as closely as possible and to the end that the
transactions contemplated hereby shall be fulfilled to the maximum extent
possible.

Section 7.11 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the Parties hereto (whether
by operation of law or otherwise) without the prior written consent of the other
Parties, and any such assignment without such consent shall be null and void.
Subject to the foregoing, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the Parties and their respective successors and
permitted assigns.

Section 7.12 Headings; Interpretation. The descriptive headings used herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement. “Include,”
“includes,” and “including” shall be deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import. The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “will” shall be
construed to have the same meaning and effect as the word “shall.” All Schedules
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth in full herein. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term. Any Contract, instrument or Law defined or referred to herein means
such Contract, instrument or Law as from time to time amended, modified or
supplemented, including (in the case of Contracts or instruments) by waiver or
consent and (in the case of Laws) by succession of comparable successor Laws and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns. This
Agreement is the product of negotiations by the Parties having the assistance of
counsel and other advisers. It is the intention of the Parties that this
Agreement not be construed more strictly with regard to one Party than with
regard to the others.

Section 7.13 Governing Law. This Agreement shall be governed and construed in
accordance with the Laws of the State of Maryland without giving effect to the
principles of conflicts of law thereof or of any other jurisdiction.

Section 7.14 Enforcement; Exclusive Jurisdiction. The Parties agree that
irreparable damage would occur and that the Parties would not have any adequate
remedy at law in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the district
courts of the State of Maryland or, if under applicable Law exclusive
jurisdiction over such matter is vested in the federal courts, any federal court
located in the State of Maryland without proof of actual damages or otherwise,
this being in addition to any other remedy to which they are entitled at law or
in equity. Each Party agrees not to oppose the granting of such relief in the
event a court determines that such a breach has occurred, and to waive any
requirement for the securing or posting of any bond in connection with such
remedy. In addition, each of the Parties

 

16



--------------------------------------------------------------------------------

hereto (a) consents to submit itself, and hereby submits itself, to the personal
jurisdiction of the district courts of the State of Maryland and any federal
court located in the State of Maryland, in the event any dispute arises out of
this Agreement, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
and agrees not to plead or claim any objection to the laying of venue in any
such court or that any judicial proceeding in any such court has been brought in
an inconvenient forum, (c) agrees that it will not bring any action relating to
this Agreement in any court other than the district courts of the State of
Maryland or, if under applicable Law exclusive jurisdiction is vested in the
federal courts, any federal court located in the State of Maryland and
(d) consents to service of process being made through the notice procedures set
forth in Section 7.7.

Section 7.15 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.

Section 7.16 No Recourse. This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto (and in the case of the Stockholders, each of their general partners) and
no former, current or future equity holders, controlling persons, directors,
officers, employees, agents or Affiliates of any party hereto or any former,
current or future stockholder, controlling person, director, officer, employee,
general or limited partner, member, manager, agent or Affiliate of any of the
foregoing (each, a “Non-Recourse Party”) shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, the transactions contemplated hereby or in respect of any representations
made or alleged to be made in connection herewith. Without limiting the rights
of any party against the other parties hereto, in no event shall any party or
any of its Affiliates seek to enforce this Agreement against, make any claims
for breach of this Agreement against, or seek to recover monetary damages from,
any Non-Recourse Party. Notwithstanding the foregoing, this Section 7.16 shall
in no way be deemed to limit the liability or obligations of any Party to the
extent that such Party is required to cause its Subsidiaries, Affiliates or
Representatives to take any action or refrain from taking any action pursuant to
this Agreement and Parent shall be entitled to enforce the obligations of the
Restricted Persons set forth in, and subject to the terms and conditions of,
Section 3.2 hereof directly against such Restricted Persons.

Section 7.17 Freedom to Pursue Opportunities. Notwithstanding anything in this
Agreement to the contrary, the parties expressly acknowledge and agree that:
(i) each Non-Recourse Party has the right to, and shall have no duty
(contractual or otherwise) not to, directly or indirectly engage in the same or
similar business activities or lines of business as Parent or any of its
Subsidiaries, including those deemed to be competing with Parent or any of its
Subsidiaries; and (ii) in the event that a Non-Recourse Party acquires knowledge
of a potential transaction or matter that may be a corporate opportunity for
Parent or any of its Subsidiaries, such Non-Recourse Party shall have no duty
(contractual or otherwise) to communicate or present such corporate opportunity
to Parent or any of its Subsidiaries, as the case may be, and shall not be
liable to Parent or its Affiliates or stockholders for breach of any duty
(contractual or

 

17



--------------------------------------------------------------------------------

otherwise) by reason of the fact that such Non-Recourse Party, directly or
indirectly, pursues or acquires such opportunity for itself, directs such
opportunity to another person, or does not present such opportunity to Parent;
provided, that any Stockholders Director who is offered an investment or
business opportunity in his or her capacity as a member of the Parent Board
shall be obligated to communicate such opportunity to Parent and none of (i) the
Stockholders or (ii) any of their respective “affiliates” (as defined in Rule
405 promulgated under the Securities Act and any Investment Fund, vehicle or
holding company of which such Stockholder or any such affiliate serves as the
general partner, managing member or discretionary manager or advisor) shall be
permitted to pursue such opportunity unless the Parent Board or the Chief
Executive Officer of Parent determines not to do so on a reasonably timely basis
under the circumstances; provided, further, that clause (ii) in the immediately
preceding proviso shall not apply to or limit any such affiliate that is
separately offered such investment or business opportunity directly by a third
party and not involving the Stockholders Director in an auction scenario (e.g.,
in which the opportunity is presented to Stockholders Director on behalf of
Parent and other strategic and/or private equity investors, including affiliates
of Stockholders).

Section 7.18 Sponsor Related Parties. Notwithstanding anything in this Agreement
to the contrary, Parent acknowledges that certain of Stockholder’s Affiliates
and other platforms trade debt securities and syndicated bank debt and originate
loans (including the provision of debt financing for transactions similar to the
transactions contemplated by the Merger Agreement) and nothing herein shall
restrict the ability of such Affiliates or platforms to trade debt securities
and syndicated bank debt and originate loans in the ordinary course of business.
In addition to, and without limitation of, the foregoing, notwithstanding
anything in this Agreement to the contrary: none of the provisions of this
Agreement shall in any way limit the activities of (i) Non-Private Equity
Businesses or (ii) any portfolio company of an Affiliate of The Blackstone Group
L.P., provided that a Representative of such portfolio company does not receive
Confidential Information or take any action at the direction or instruction of,
or on behalf of, any of the Stockholders or any of the Restricted Persons.

[Remainder of this page intentionally left blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent and each Stockholder have duly executed this
Agreement, all as of the date first written above.

 

THE HILLSHIRE BRANDS COMPANY By:  

/s/ Sean M. Connolly

  Name: Sean M. Connolly   Title: President and Chief Executive Officer

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS V L.P. By:   Blackstone Management Associates V
L.L.C.,   its general partner By:   BMA V L.L.C.,   its sole member By:  

/s/ Prakash Melwani

  Name:   Prakash Melwani   Title:   Senior Managing Director BLACKSTONE CAPITAL
PARTNERS V-AC L.P. By:   Blackstone Management Associates V L.L.C.,   its
general partner By:   BMA V L.L.C.,   its sole member By:  

/s/ Prakash Melwani

  Name:   Prakash Melwani   Title:   Senior Managing Director BLACKSTONE FAMILY
INVESTMENT PARTNERSHIP V L.P. By:   BCP V Side-by-Side GP L.L.C.,   its general
partner By:  

/s/ Prakash Melwani

  Name:   Prakash Melwani   Title:   Senior Managing Director

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP V-SMD L.P. By:   Blackstone Family GP
L.L.C.,   its general partner By:  

/s/ Prakash Melwani

  Name:   Prakash Melwani   Title:   Senior Managing Director BLACKSTONE
PARTICIPATION PARTNERSHIP V L.P. By:   BCP V Side-by-Side GP L.L.C.,   its
general partner By:  

/s/ Prakash Melwani

  Name:   Prakash Melwani   Title:   Senior Managing Director BCPV PINNACLE
HOLDINGS LLC By:  

/s/ Prakash Melwani

  Name:   Prakash Melwani   Title:   Senior Managing Director

[Signature Page to Stockholders Agreement]